Citation Nr: 1203952	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  06-36 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a cervical spine disability, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in Detroit, Michigan in February 2007.  This transcript has been associated with the file.

The case was brought before the Board in October 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing him with proper notice on substantiating his claim and then readjudicating the claim.  The Veteran was provided notice on substantiating his claim in October 2010.  The RO also readjudicated the Veteran's claim and issued a supplemental statement of the case in October 2011.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.	A June 1995 rating decision denied the Veteran's claim of service connection for a cervical spine disability as there was no evidence establishing a nexus between a cervical spine disability and service.

2.	Evidence received since the June 1995 rating decision is cumulative of the evidence of record at the time of the June 1995 RO denial and does not relate to an unestablished fact necessary to substantiate the claim of service connection for a cervical spine disability nor does it raise a reasonable possibility of substantiating the Veteran's claim of service connection.

CONCLUSIONS OF LAW

1.	The June 1995 rating decision which denied the Veteran's claim of service connection for a cervical spine disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.	New and material evidence has not been submitted for the claim of entitlement to service connection for a cervical spine disability and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in July 2005, June 2007, and October 2010.  The July 2005 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The June 2007 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  This notice was provided in the October 2010 letter.  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the March 2006 rating decision, the Board finds that providing him with adequate notice in the October 2010 letter followed by a readjudication of the claim in the October 2011 supplemental statement of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.
The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided in conjunction with the Veteran's claim for a cervical spine disability.  Under the VCAA, however, VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the appellant has not submitted new and material evidence here and therefore a new VA examination with medical opinion was not required.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



New and Material

Previously denied claims may be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Service connection may also be granted for a chronic disease, including arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The appellant brought a prior claim for service connection for a cervical spine disability in October 1994.  The claim was denied in a June 1995 RO decision, of which the appellant was notified in the same month.  The Veteran did not appeal this decision and the June 1995 RO decision is final.  38 U.S.C.A. §§ 7103, 7105.  The appellant filed his petition to reopen his claim in April 2005.

At the time of the June 1995 denial, the evidence of record included service treatment records, VA treatment records, and the Veteran's personal statements.  The RO determined there was no evidence to show the Veteran's cervical spine disability was related to service or had manifested within one year of separation of service.  See June 1995 rating decision.  The RO considered the Veteran's statements that he had neck pain and stiffness that would last for one week.  See e.g., January 1995 VA examination report.  The RO also considered a January 1995 VA examination report which diagnosed osteoarthritis of the cervical spine and C5-C6 joint narrowing.

In support of his petition to reopen his claim, the Veteran argues that his cervical spine disability was worsened or aggravated by his service-connected pes planus.  See February 2007 RO hearing. Notably, secondary service connection was not previously argued or adjudicated by the RO in July 1995. In this regard it is noted that the United States Court of Appeals for Veteran Claims (Court) recognized that a claim based on a new theory of entitlement is not a new claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  The Veteran is still required to present new and material evidence to reopen his claim. 
The Veteran has submitted evidence including testimony from his DRO hearing and VA treatment records in an attempt to reopen his claim.  As discussed below, reopening is not warranted on the basis of this evidence.

The Veteran's testimony from his February 2007 DRO hearing is to the effect that his cervical spine disability was caused by his service-connected pes planus.  His testimony also reiterates that he was not treated in-service for a cervical spine disability.  The Board notes that the Veteran also testified that no medical professional has ever opined that his cervical spine disability is related to his bilateral pes planus, but the Veteran himself believes it is related.  

The VA treatment records do not reflect a diagnosis of a cervical spine disability that is related to service or to his service-connected pes planus.  A February 2006 VA treatment record determined the Veteran has degenerative disc diseases of the cervical spine.  However, there is still no competent evidence that the Veteran's current cervical spine disability is related to service, or that it was caused or aggravated by his service-connected pes planus.  The Board also notes there is no evidence that the Veteran's cervical spine disability manifested within one year of separation from service.  To the contrary, a June 2001 VA treatment record reported the Veteran complained of neck pain which began a few weeks earlier when he was lifting heavy equipment.

In Moray v. Brown, 5 Vet. App. 211, 213   (1993), the Court opined that lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108 ; See also Untalan v. Nicholson, 20 Vet. App. 467   (2006) (presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute the presentation of new evidence under 38 U.S.C. § 5108 ). Although the appellant is generally considered competent to report his observations and symptoms, as a lay person, he is not competent to opine as to the cause of his claimed disability, particularly given the complexity of the condition at issue here. See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007). Because the Veteran's lay statements regarding medical causation are beyond his competency, they do not constitute new and material evidence to warrant reopening, consistent with the aforementioned Court decisions. 
The VA treatment records indicate the severity of the Veteran's current cervical spine disability.  See e.g., March 2006 VA treatment record noting degenerative disc disease and diffuse disc bulges.  However, these treatment records are duplicative in that they indicate the Veteran suffers from a cervical spine disability for which he receives treatment.  See e.g., February 2006 VA treatment record.  The VA treatment records are new, in that they show the extent of the Veteran's cervical spine problems and were not previously considered.  However, they are not material because they still do not show the Veteran's cervical spine disability was caused by active duty or his service-connected pes planus.

The Board finds that new and material evidence has not been received to establish a nexus between service, or a service-connected disability, and the Veteran's cervical spine disability.  As such, the Board finds that the preponderance of the evidence is against the Veteran's petition to reopen a claim of entitlement to service connection for a cervical spine disability.  See 38 C.F.R. § 3.156(a).  Consequently, the benefit-of-the-doubt rule does not apply, and the petition must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The petition to reopen the claim of service connection for a cervical spine disability is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


